Citation Nr: 0004113	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  97-07 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
condition also claimed as undiagnosed illness.

2.  Entitlement to service connection for chest pain with 
history of shortness of breath also claimed as undiagnosed 
illness.



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1989 to 
October 1993.

This appeal arises from a November 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, that determined that 
service connection claims for bilateral knee pains and for 
chest pains were not well grounded.  That decision granted 
service connection for residuals of a right ankle sprain and 
assigned a noncompensable evaluation.  The veteran has 
appealed to the Board of Veterans' Appeals (Board) for 
service connection for bilateral knee pain and for chest 
pain.  He has not indicated any dissatisfaction with the 
noncompensable rating assigned for residuals of a right ankle 
sprain.  

In a March 1998 rating decision, the RO inter alia denied 
service connection claims for loose ligaments of the left 
ankle, also claimed as an undiagnosed illness, and for low 
back pain, also claimed as an undiagnosed illness claim.  In 
October 1998, the veteran submitted a notice of disagreement 
concerning the left ankle and the low back.  In May 1999, the 
RO issued a statement of the case addressing those two issues 
and also notified the veteran of the need to timely file a 
substantive appeal as to the two issues.  The veteran did not 
submit a substantive appeal.  Therefore, the Board does not 
have jurisdiction to address those issues.

The veteran requested a hearing before an RO hearing officer 
and, in October 1998, was afforded a hearing.



FINDING OF FACT

The veteran's assertion that he has a bilateral knee 
condition and chest pain with shortness of breath that are 
related to active service, including Persian Gulf service, is 
not supported by medical evidence that would render the 
claims for service connection for those disabilities 
plausible.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for bilateral knee condition.  38 U.S.C.A. 
§ 5107 (West 1991).  

2.  The veteran has not submitted a well-grounded claim for 
service connection for chest pain with shortness of breath.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records (SMRs) reflect that he 
had no relevant health problems at the time of his enlistment 
examination.  In July 1990, the veteran complained of chest 
pain for five days with hacking and coughing, headache and 
vomiting for the recent 72 hours.  The assessment was viral 
upper respiratory infection.  The symptoms were treated with 
Sudafed, increased fluid intake, and quarters for 24 hours.  
The veteran did not report any further symptoms after initial 
treatment.  In August 1991, sharp pain below the rib cage 
while running was noted.  That treatment report also notes 
that the veteran had begun increased physical training for 
airborne school and that rest resolved the symptoms.  The 
assessment was diaphragmatic pain with exercise.  In 
September 1991, the veteran underwent an airborne physical 
examination and on report of medical history he wrote, "I am 
in perfectly good health and taking no medicat[ion]."  He 
checked "no" to shortness of breath; pain or pressure in the 
chest; trick or locked knee; and to lameness.  He underwent 
chest X-ray in October 1991 for airborne school.  The 
impression was a normal chest.  In January 1993, the veteran 
reported sharp abdominal pain for the previous 21/2 days since 
eating food at a friend's house.  The assessment was early 
viral gastroenteritis versus gas pain.  A March 1992 report 
notes left thigh pain after pulling a muscle playing 
basketball.  A February 1993 treatment report notes continued 
left thigh pain. A February 1993 report of medical history 
for a periodic physical examination notes that the veteran 
felt that he had average health, except for a left leg 
muscle.  He again checked "no" to shortness of breath; pain 
or pressure in the chest; trick or locked knee; and to 
lameness.  The examiner found no abnormality except for left 
thigh tenderness.  The SMRs do not contain a separation 
examination report; however, a March 1994 examination report 
for the National Guard indicates that the lungs, chest, and 
lower extremities were normal at that time.  The SMRs contain 
no record of any complaint or treatment for either knee.  

The veteran's DD-214 reflects that he received the Army 
Commendation Medal, Southwest Asia Service Medal with three 
Bronze Stars, and the Kuwait Liberation Medal, among others.  
He served as an administrative specialist with an Army 
military occupational specialty (MOS) code of 71L10.  His 
records do not indicate that he served in combat.  

In October 1994, the veteran applied for service connection 
benefits, initiating the claims that have become the subject 
of this appeal.  He reported that bilateral knee pain and 
chest pain began in 1991 and continued to the current time.  
In November 1994, the veteran reported that he had received 
some VA treatment at VA Medical Center (VAMC) Fayetteville. 

In November 1994, VAMC Fayetteville forwarded a VA Persian 
Gulf War examination report dated in October 1994.  The 
report notes that the veteran served in the Persian Gulf from 
December 1990 through May 1991.  He complained of occasional 
chest pain that he felt was not significant enough to follow-
up on.  The lower extremities displayed full range of motion.  
The lungs were clear to auscultation.  The chest was 
bilaterally equal in inspiration and expiration.  A chest X-
ray was negative.  

An orthopedic consultation examination was conducted in 
February 1995.  The report notes a complaint of bilateral 
knee pain.  The veteran reported that he had not had any 
major injury to the knees but that he heard popping of both 
knees when standing up and felt knee pain when sitting and 
squatting.  The examiner reported that the knees were 
essentially normal except for subpatellar crepitus.  The 
ankles were within normal limits.  The assessment was IDK 
(internal derangement of knee) for both knees.  The 
impression was bilateral chondromalacia patellae.  
Examination showed that the lower extremities had full range 
of motion.  No other relevant abnormalities were noted. 

During an April 1997 VA general medical examination, the 
veteran reported that he began experiencing cracking and 
popping in the knees during service in Saudi Arabia as he 
crawled into and out of holes.  During that time, he also 
reportedly experienced sharp chest pain while walking.  When 
the chest pain occurred, he would stop and rest for a few 
minutes and the pain would subside.  He reported left leg 
sciatic nerve pain and lower back spasm caused by activity.  
He also had cracking and popping in his ankles and shortness 
of breath during periods of chest pain.  He reported that 
this condition had improved since he began exercising.  The 
examiner reported that the respiratory system was normal.  
The knees exhibited crepitus on flexion and extension.  The 
patellar tendons were loose.  The relevant diagnoses were 
bilateral chondromalacia patella; history of recurrent chest 
pain from time to time, etiology not determined; and low back 
pain with radiation to the left lower extremity.  An April 
1997 VA spirometry evaluation indicated normal spirometry.  
X-rays of the chest, knees, ankles, and back were normal.  

In October 1998, the veteran testified before an RO hearing 
officer that he first noticed knee problems during active 
service after heavy lifting.  He also recalled falling onto 
both knees during Desert Storm.  He testified that he had 
knee pain and swelling with popping ever since that time.  He 
recalled that the Army issued knee braces and Ibuprofen for 
knee pain and that VAMC Fayetteville issued elastic knee 
braces.  He also recalled that after active service, he saw 
his private doctor for his knees.  

The veteran further testified that during Desert Storm he was 
assigned to an engineer unit and was stationed near the 
front.  He said that after being in oil-smoke fumes, the 
chest pains began.  He described the pains as sharp chest 
pains in the lower chest.  When they occurred, he stopped 
whatever activity he was doing and they subsided.  

At the hearing, the veteran submitted a notice of 
disagreement concerning the recent denial of service 
connection for the left ankle and for the low back.  The 
veteran agreed to attempt to get a November 1993 private 
treatment report concerning his knees.

In November 1998, the veteran reported that he had located a 
private physician who had treated him and requested an 
additional 30 days to get the record.  In December 1998, 
additional time was requested and in January 1999, the RO 
extended the deadline another 60 days.  The veteran did not 
submit any further evidence.  

In a supplemental statement of the case dated in May 1999, 
the RO denied service connection for chondromalacia of both 
knees due to undiagnosed illness and also denied service 
connection for chest pain and history of shortness of breath 
claimed due to undiagnosed illness.  Service connection for 
chondromalacia was denied on the basis that the knee 
condition did not arise during active service and the 
evidence did not related it to active service.  The RO also 
noted that because a diagnosis had been given, it could not 
be considered to be an undiagnosed illness.

II.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must show it resulted from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110, 1137 (West 1991); 38 C.F.R. § 3.303 (1999). 

The threshold legal question with respect to any claim for 
service connection is whether the veteran has met his initial 
burden of submitting evidence to show that the claim is well-
grounded, meaning plausible.  See 38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In 
the absence of a well-grounded claim, there is no duty to 
assist the claimant in developing the facts pertinent to the 
claim, and the claim must fail.  See Slater v. Brown, 9 Vet. 
App. 240, 243 (1996); Gregory v. Brown, 8 Vet. App. 563, 568 
(1996) (en banc); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The veteran must generally satisfy three elements for each 
claim for service connection to be well grounded.  First, 
there must be competent evidence of a current disability (a 
medical diagnosis).  Second, there must be evidence of 
incurrence or aggravation of a disease or injury in service 
(medical evidence or, in some circumstances, lay evidence).  
Last, there must be evidence of a nexus or relationship 
between the in-service injury or disease and the current 
disorder, as shown by medical evidence.  See Epps v. Gober, 
126 F.3d 1464, 1468 (1997).  The nexus requirement may be 
satisfied by evidence that a chronic disease subject to 
presumptive service connection manifested itself to a 
compensable degree within the prescribed period.  See 
Traut v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. 
Brown, 5 Vet. App. 36, 43 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where the evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumption period, if continuity is demonstrated thereafter, 
and if competent evidence relates the present condition to 
that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

A.  Bilateral knee condition

Initially, it must be determined whether the veteran has 
submitted evidence of a well-grounded claim for service 
connection for a bilateral knee condition.  The veteran has 
implied that this condition arose during active service in 
Southwest Asia, specifically as a result of heavy lifting and 
a fall onto the knees.  He has also reported that knee braces 
were issued during active service, but his SMRs are silent 
concerning his knees.  In fact, the SMRs indicate that the 
veteran specifically reported that he did not have any such 
knee problems during active service.  He has indicated that 
he received private knee treatment in 1993, but he has not 
provided documentation of that treatment.  Moreover, a March 
1994 National Guard examination report indicates normal 
knees.  The veteran first reported knee pain in October 1994.  
By February 1995, an impression of chondromalacia was given; 
however, there is no medical evidence linking this disability 
to the veteran's service.  In the absence of medical evidence 
of a nexus between bilateral chondromalacia patella and 
active service, the claim for service connection for a 
bilateral knee condition is not well grounded.  See Epps, 
Savage, supra. 

Although the veteran has attempted to link chondromalacia 
patella to active service, he, as a person without proper 
medical training and expertise, is not competent to provide 
probative evidence on a medical matter such as the diagnosis 
or etiology of a claimed medical condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  In this regard, 
the Board emphasizes that a well-grounded claim must be 
supported by competent evidence, not merely allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Although 
the veteran is competent to offer testimony on 
symptomatology, he must submit a competent medical opinion 
linking the currently diagnosed knee condition to active 
service or to the continuing symptomatology.  

The Board notes that this decision must include consideration 
of the veteran's claim under the regulations pertaining to 
undiagnosed illness among Persian Gulf veterans.  According 
to VAOPGCPREC 4-99, a well grounded service connection claim 
under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 requires some 
evidence of the following four elements: Active service in 
Southwest Asia during the Persian Gulf War period; 
manifestations of one or more signs or symptoms of 
undiagnosed illness; objective indications of chronic 
disability of 10 percent of more during the specified period; 
and lastly, a nexus between the chronic disability and the 
undiagnosed illness.  VAOPGCPREC 4-99 further explains that 
evidence that the illness is "undiagnosed" may consist of 
evidence that the illness cannot be attributed to any known 
diagnosis, or, at a minimum, that the illness has not been 
attributed to a known diagnosis by physicians providing 
treatment or examination.  The manifestations may be 
established by lay evidence if the evidence pertains to signs 
or symptoms ordinarily susceptible to identification by lay 
persons.  The veteran's own testimony may also establish that 
the illness is chronic.  Lay evidence may also be sufficient 
to establish a nexus between the chronic disability and the 
undiagnosed illness where that nexus is capable of lay 
observation.  

In this case, because a diagnosis of the bilateral knee pain 
has been given, the possibility that the knee condition is 
due to an "undiagnosed illness" within the meaning of 
38 C.F.R. § 3.317 is extinguished.  Therefore, the claim 
continues to be not well grounded.  VAOPGCPREC 4-99.  

B. Chest Pain with History of Shortness of Breath

As in the analysis above, it must initially be determined 
whether the veteran has submitted evidence of a well-grounded 
claim for service connection for chest pain with history of 
shortness of breath.  The veteran's SMRs do note one 
complaint of chest pain in July 1990; however, an upper 
respiratory infection was found and treated.  Since that 
time, no further complaint of chest pain is reflected in the 
SMRs. In his October 1994 service connection claim, the 
veteran reported that chest pain began in 1991 and continued 
to the current time; however, during his October 1994 Persian 
Gulf examination, he reported that he had only occasional 
chest pain not significant enough to follow-up on and he did 
not report any shortness of breath.  During his 1997 VA 
general medical examination, he again reported that he had 
chest pain and shortness of breath during active service, but 
he reported that he began exercising and the condition 
improved afterward.  During the examination, he did not 
allege that he had any current disability concerning chest 
pain or shortness of breath. 

Under these circumstances, the Board finds that there is no 
disability associated with this service connection claim.  As 
such, it must be denied as not well grounded.  Consideration 
under VAOPCGPREC 4-99 also yields the same conclusion.  There 
are no objective indications of chronic disability of 10 
percent of more during the specified period.  Assuming 
arguendo that the veteran had occasional chest pain, under 
the prior provision of the rating schedule (rating criteria 
for lungs and pleura were revised effective October 7, 1996) 
moderate dyspnea on extended exertion warrants a 10 percent 
rating.  38 C.F.R. § 4.97, Diagnostic Code 6802.  This 
condition is not medically shown.  Pain in chest accompanied 
by pleurisy, obliteration of costophrenic angles, and tenting 
of diaphragm warrants a 10 percent rating.  Except for the 
reported pain in the chest, this condition is not shown.  See 
38 C.F.R. § 4.97, Diagnostic Code 6810 (effective prior to 
October 7, 1996).  Under the revised rating provisions, the 
diagnostic codes mentioned above have been abolished; 
however, the general formula for rating lung diseases 
requires an FEV of 71 to 80 percent of predicted or an FEV-
1/FVC ratio of 71 to 80 percent warrants a 10 percent rating.  
38 C.F.R. § 4.97, Diagnostic Code 6600 (effective October 7, 
1996).  In this case, the veteran's spirometry was shown to 
be normal.  Therefore, there is no chronic disability of 10 
percent or more under the revised rating provisions.  

Although the veteran has attempted to link chest pain and 
shortness of breath to active service, he is not competent to 
provide probative evidence on a medical matter such as the 
diagnosis or etiology of a claimed medical condition.  
Espiritu, 2 Vet. App. at 494-5.  Accordingly, because 
evidence of a well-grounded claim has not been submitted, 
VA's duty to assist the veteran has not been invoked, and the 
claim must be denied.  




ORDER

1.  Evidence of a well-grounded claim for service connection 
for a bilateral knee condition not having been submitted, the 
claim is denied.

2.  Evidence of a well-grounded claim for service connection 
for chest pain with shortness of breath not having been 
submitted, the claim is denied.



		
J. E. Day
	Member, Board of Veterans' Appeals



 

